       Case 1:16-cv-01368-JDB Document 53-9 Filed 04/22/19 Page 1 of 5



                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF COLUMBIA


CHRISTIAN SANDVIG,
et al.,

             Plaintiffs,
                                            Case No. 1:16-cv-1368 (JDB)
      v.

WILLIAM P. BARR, in his official capacity
as Attorney General of the United States,

             Defendant.




                      Defendant’s Exhibit 9:

           Supplemental Declaration of John T. Lynch, Jr.
           Case 1:16-cv-01368-JDB Document 53-9 Filed 04/22/19 Page 2 of 5



                          IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA


 CHRISTIAN SANDVIG,
 et al.,

                  Plaintiffs,
                                                         Case No. 1:16-cv-1368 (JDB)
           v.

 WILLIAM P. BARR, in his official capacity
 as Attorney General of the United States,

                  Defendant.



                          Supplemental Declaration of John T. Lynch, Jr.

          Pursuant to 28 U.S.C. § 1746, I, John T. Lynch, Jr., state as follows:

          1.     My name is John T. Lynch, Jr. I am the Chief of the Computer Crime and

Intellectual Property Section (CCIPS) of the Criminal Division of the United States Department

of Justice (DOJ). CCIPS is responsible for implementing the Department’s national strategies in

combating computer and intellectual property crimes worldwide, which includes enforcement of

the Computer Fraud and Abuse Act (CFAA), 18 U.S.C. § 1030.

          2.     I make this declaration in my official capacity on behalf of the Department of

Justice, in connection with the above-captioned matter. This declaration is based on information

within my personal knowledge as well as information provided to me in the course of my official

duties.

          3.     I previously submitted an affidavit in connection with this matter, filed at Docket

Entry 21-1. I also previously signed the Verification for Defendant’s responses to Plaintiffs’

interrogatories, and was deposed in this matter both as an individual and as a representative of

DOJ pursuant to Fed. R. Civ. P. 30(b)(6). This declaration is intended to supplement my prior


                                                   -1-
         Case 1:16-cv-01368-JDB Document 53-9 Filed 04/22/19 Page 3 of 5



testimony, and specifically to explain the scope of the review that DOJ undertook in connection

with responding to Plaintiffs’ Interrogatory No. 4.

       4.      Plaintiffs’ Interrogatory No. 4 requested that DOJ “[i]dentify and set forth any and

all indictments that any of the individuals [with authority to charge CFAA offenses] has issued

under 18 U.S.C. § 1030(a)(2)(C) for violation of website or platform terms of service.” Pursuant

to the Instructions attached to Plaintiffs’ Interrogatories, “[t]he relevant time period for these

Interrogatories . . . is from June 29, 2015 (one year before the commencement of this action) to the

present.”

       5.      As explained in my prior affidavit and deposition testimony, since September 11,

2014, the Attorney General has directed DOJ attorneys to consult with CCIPS before a federal

criminal violation of the CFAA is charged. Accordingly, for the timeframe relevant to Plaintiffs’

Interrogatory No. 4—i.e., after June 29, 2015—CCIPS’ record of charges brought under 18 U.S.C.

§ 1030(a)(2)(C) is reasonably comprehensive.

       6.      As explained during my deposition, I cannot say that CCIPS’ records are fully

comprehensive as to past CFAA prosecutions, because I am aware of situations where

consultations did not occur prior to charges being filed, and there may be other situations I am not

yet aware of. Nonetheless, I believe that these situations are rare.

       7.      In addition, independent of CCIPS’ consultations and the Attorney General’s

policy, a separate component of DOJ—the Executive Office for United States Attorneys

(EOUSA)—also maintains data regarding prosecutions brought under the CFAA.                    After

discussions with representatives of EOUSA, my understanding is that an important role of EOUSA

is to maintain a centralized computer database, which contains information on the criminal and

civil matters, cases and appeals handled by the United States Attorneys’ offices across the




                                                 -2-
         Case 1:16-cv-01368-JDB Document 53-9 Filed 04/22/19 Page 4 of 5



country. EOUSA regularly utilizes the statistics produced by this central system for a variety of

official purposes in support of the prosecution and litigation efforts of the United States Attorneys’

Offices. In EOUSA’s continuing effort to maintain accurate and reliable caseload data, EOUSA

requires all districts to prepare semi-annual certifications indicating that the information contained

in the local databases has been reviewed and accurately reflects the status of pending matters, cases

and appeals.

       8.      When responding to Plaintiffs’ Interrogatory No. 4, given the possibility that

CCIPS’ records might not be fully comprehensive, out of an abundance of caution DOJ reviewed

both CCIPS’ records and EOUSA’s data regarding past charges. Accordingly, Defendant’s

response to the Interrogatory (after lodging various objections) was as follows: “CCIPS has

reviewed its records as well as data from the Executive Office for United States Attorneys

(EOUSA) regarding charges filed pursuant to 18 U.S.C. § 1030(a)(2)(C). Based on that review,

Defendant has not identified any responsive indictments.”

       9.      As explained at my deposition, although Plaintiffs’ Interrogatory No. 4 was

expressly limited only to indictments (and not other charging instruments such as an information

or complaint), DOJ’s review of CCIPS’ records and EOUSA’s data included all CFAA charges

regardless of the manner in which the charges were brought. Thus, DOJ’s review included cases

that were resolved by plea agreement.

       10.     Because DOJ conducted its review using both CCIPS’ records and EOUSA’s data,

DOJ believes that it has reviewed the most comprehensive records with respect to past charges

under 18 U.S.C. § 1030(a)(2)(C) during the relevant time period (i.e., since June 29, 2015).

Accordingly, based on that review, DOJ has determined that no charges have been filed since

June 29, 2015, under 18 U.S.C. § 1030(a)(2)(C)—whether by indictment, information, or




                                                 -3-
         Case 1:16-cv-01368-JDB Document 53-9 Filed 04/22/19 Page 5 of 5



complaint—in which the element of “access[ing] a computer without authorization or exceed[ing]

authorized access” was satisfied, in whole or in part, based on violation of a website’s or platform’s

Terms of Service. That review and determination also mean that, since at least June 29, 2015, the

Access Provision has not been used to obtain plea agreements based on website or platform Terms

of Service violations (harmless or otherwise).

       I declare under penalty of perjury that the foregoing is true and correct. Executed on

April _____,
       15th 2019, in Washington D.C.




                                       ______________________________________
                                                   John T. Lynch, Jr.




                                                 -4-
